DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 15, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “wherein the organic functional layer structure includes first organic emitters that emit in the blue spectral region, second organic emitters that emit in the green or yellow-green spectral region and third organic emitters that emit in the red spectral region, wherein the third organic emitters include a molecule having at least one ligand having ligand units”.  However, while there is support in the Specification as originally filed to recite that the third organic emitters have the property that, on emission of light, a charge transfer takes place from one of the ligand units of the ligand of one of the molecules to another of the ligand units of the same ligand of the same molecule and the corresponding singlet-triplet splitting is small, as well as specific third organic emitters, there is no support in the Specification as originally filed to broadly recite the organic light emitting component comprising the third emitters as currently recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Kho et al (US 2008/0116790).

Regarding claim 1, Kho et al discloses an organic light emitting diode display device, i.e. an organic light emitting component (Figure 1): 

    PNG
    media_image1.png
    375
    525
    media_image1.png
    Greyscale
.
This device comprises a substrate (Figure 1 – layer 100), i.e. a carrier, and a first electrode (Figure 1 – layer 110) formed on the substrate (Figure 1 – layer 100) ([0026]-[0027]). On top of the first electrode the device comprises a hole injection layer (Figure 1 – layer 120), a hole transport layer (Figure 1 – layer 130), a first emission layer (Figure 1 – layer 140a) and a second emission layer (Figure 1 -layer 140b) ([0028]-[0030]). Thus, the hole injection layer, hole transport layer, and the two (2) emission layers correspond to the claimed organic function layer structure of the present claims. A second electrode (Figure 1 – layer 180) is found over the organic function layer structure as recited in the present claims.
The first emission layer (layer 140a) is a blue emission layer comprises a host and a blue dopant, i.e. corresponding to the claimed first organic emitters ([0029]). The second emission layer (layer 140b) is a red green emission layer comprising green and red dopants, i.e. corresponding to the claimed second and third organic emitters ([0032] and [0033]). The red dopants, i.e. third organic emitters are disclosed as (II)(PtOEP), PQIr, Btp2Ir(acac), Ir(piq)2(acac), etc. ([0033]). Thus, the red emitter are molecules that have at least one (1) ligand unit as recited in the present claims.
Furthermore, given that the first emission layer contains blue dopant, i.e. first organic emitters, and the second emission layer comprises the green and red dopants, i.e. second and third organic emitters, it is clear that the organic functional layer structure comprises one layer comprising the first organic emitters, i.e. blue emitters, and one layer comprising the second organic emitters and third organic emitters, i.e. green and red dopants, as recited in the present claims.

In light of the above, it is clear that Kho et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 and 21 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kho et al (US 2008/0116790).

The discussion with respect to Kho et al as set forth in Paragraph 7 above is incorporated here by reference.

Regarding claim 15, Kho et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting display device emits white light ([0045]). Furthermore, given that the reference only requires  red, blue and green dopants, it is clear that the organic functional layer of the device include only there (3) different emitter consists of the first, second, and third organic emitters as recited in the present claims.
The reference does not explicitly disclose that the organic light emitting component offers a color rending index (CRI) greater than 90.  However, these limitations are inherent in the device disclosed by Kho et al because the device disclosed by the reference is identical in composition and structure to the organic light emitting component claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 21, Kho et al teaches all the claim limitations as set forth above.	The reference does not explicitly disclose that the organic light emitting component offers a color rending index (CRI) greater than 90.  However, these limitations are inherent in the device disclosed by Kho et al because the device disclosed by the reference is identical in composition and structure to the organic light emitting component claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 16, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kho et al (US 2008/0116790) in view of Nakayama et al (US 2006/0264625).

The discussion with respect to Kho et al as set forth in Paragraph 7 above is incorporated here by reference.
	
	Regarding claim 8, Kho et al teaches all the claim limitations as set forth above. However, the reference does not disclose the third organic emitters as recited in the present claim.
Nakayama discloses an organic light emitting device comprising the following phosphorescent materials (Abstract, [0009], Page 5 – (1-2), and Page 6 (1-12)):

    PNG
    media_image2.png
    268
    417
    media_image2.png
    Greyscale
or

    PNG
    media_image3.png
    205
    380
    media_image3.png
    Greyscale
.
In the above compound, the recited group Me is Pt, the recited group X is C-H, the recited groups FG7 and FG8 are methyl, i.e. a C1 alkyl, and the integers p and q are both two (2) or the recited groups FG7 and FG8 are furan, a 5-memebers heteroaryl, where one (1) ring atoms is O. In these compounds the recited integer p is zero (0) and therefore the compounds do not contain the substituent FG6 as required by the present claims. However, compounds (1-2) and (1-12) of the reference are but two embodiments, and attention is directed to Formula (1) ([0010]) which encompasses Compounds (1-2) and (1-12) of the reference, i.e.

    PNG
    media_image4.png
    178
    275
    media_image4.png
    Greyscale
.
In this compound, the ring B can possess an optional substituent ([0010]). Paragraph [0016]-[0017] disclose such optional substituents as including methyl, ethyl, etc. Accordingly, Compounds (1-2) and (1-12) of the reference can possess a substituent such as methyl or ethyl or ring B. Accordingly, the reference integer p in recited Formula (II) is one (1) and the recited group FG6 is methyl, ethyl, etc.
The reference does not disclose that on emission of light a charge transfer takes place from one of the ligand units of the disclosed compound to anode of the ligand units of the same compound and that the corresponding singlet-triplet splitting is small.  However, given that the reference discloses a compound encompassed by the present, it is the Examiner’s position that the compound of the reference necessarily possesses the property. 
Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The reference discloses that the platinum complex has superior heat stability, light emission characteristics and power efficiency ([0009]).
Given that both Kho et al and Nakayama are drawn to light emitting devices comprising electroluminescent material, and, given that Kho et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the platinum complex as taught by Nakayama, it would therefore have been obvious to one of ordinary skill in the art to include such complexes any of the red, green, or blue light emitters in the device disclosed by Kho et al with a reasonable expectation of success.

Regarding claim 16, the combined disclosures of Kho et al and Nakayama et al teach all the claim limitations as set forth above. As discussed above, Nakayama et al discloses a compound where there the two (2) FG8 and the two (2) FG7 groups are methyl. From the compound disclosed by the reference, it is clear that the compound meets conditions (b) of the claims, i.e. positions of these groups is identical.

Regarding claim 24, the combined disclosures of Kho et al and Nakayama et al teach all the claim limitations as set forth above. From the discussion above, it is clear that organic functional layer does not include further organic emitter as recited in the present claims.
Kho et al does not disclose that the organic light emitting component offers a color rendering index (CRI) greater than 90.  However, the combination of teachings from Kho et al et al and Nakayama et al have rendered obvious the instantly claimed device and organic emitters. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.  
Specific attention is directed to Pages 4-5 of the instant Specification which discloses that the third emitter having the small singlet-triplet splitting contributes to the ability to implement a CRI greater than 90 and such third emitters are given by compound disclosed in Figures 4-5 of the instant Specification. Figures 4 and 5 encompass compounds such as those disclosed by Nakayama et al. Accordingly, given that the combined disclosures of Kho et al and Nakayama et al disclose a device comprising a third emitter which is encompassed by Figures 4-5 of the instant Specification and which is disclosed as having a small single-triplet energy such that a CRI greater than 90 can be obtained, it is the Examiner’s position that the device obtained from the combined disclosures of Kho et al and Nakayama et al would necessarily possess the CRI recited in the present claims.

Regarding claim 25, the combined disclosures of Kho et al and Nakayama et al teach all the claim limitations as set forth above. As discussed above, Nakayama et al discloses a compound where the integer q is one (1) and the recited groups FG7 and FG8 are furan, i.e. a 5-membered heteroaryl in which one (1) ring atom is O.

Claims 9, 17-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kho et al (US 2008/0116790) in view of Huo et al (US 2006/0134461).

The discussion with respect to Kho et al as set forth in Paragraph 7 above is incorporated here by reference.

Regarding claim 26, Kho et al teaches all the claim limitations as set forth above. However, the reference does not disclose the third organic emitters as recited in the present claim.
Huo discloses an electroluminescent device comprising a light-emitting layer containing the following electroluminescent compound, corresponding to recited formula (I) (Abstract and [0025] – (9)):

    PNG
    media_image5.png
    416
    529
    media_image5.png
    Greyscale
,

where the group M, corresponding to the recited group Me, is Pt ([0027]). The groups R1-R14 are H or a substituent ([0028]-[0029]). The reference discloses substituents as ethyl and methyl ([0044]). Thus, the recited groups FG1-FG4 are linear C1 or C2 alkyls and the recited integer o is [0-4] and the recited integer n is [0-3].  
The group E is given by ([0032]):

    PNG
    media_image6.png
    105
    95
    media_image6.png
    Greyscale
,
where R is a substituent ([0033]). As examples of substituents Paragraph [0044] of the reference discloses methyl or 4-butylphenyl. Paragraph [0044] of the reference further discloses that the substituents can be further substituted. Thus, the reference discloses methyl substituted by 4-butylphenyl and therefore the reference discloses LE1 of claims. It is noted that for group LE1, the recited integer l is one (1), the recited integer m is one (1), and the recited group FG1 is t-butyl, a branched C4 alkyl. The reference discloses that a device comprising the disclosed compound has improved efficiency, stability, manufacturability and spectral characteristics ([0012]).
The reference does not disclose that on emission of light a charge transfer takes place from one of the ligand units of the disclosed compound to anode of the ligand units of the same compound and that the corresponding singlet-triplet splitting is small.  However, given that the reference discloses a compound encompassed by the present, it is the Examiner’s position that the compound of the reference necessarily possesses the property. 
Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Given that both Kho et al and Huo et al are drawn to organic electroluminescent devices comprising electrodes and a light emitting layers comprising platinum organometallic complexes, in light of the particular advantages provided by the use and control of the platinum organometallic complex in the light emitting layer as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to include such platinum organometallic complexes in the red emitter of the device  disclosed by Kho et al with a reasonable expectation of success.

Regarding claim 9, the combined disclosures of Kho et al and Huo et al teach all the claim limitations as set forth above. As discussed above, Huo et al discloses a compound where there are four (4) recited groups FG3 and four (4) recited groups FG4, where all the FG3 and FG4 groups are methyl. Thus, the reference discloses a compound meeting condition (c) of the claim.

Regarding claim 17, the combined disclosures of Kho et al and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound encompassed by recited Formula (I).

Regarding claim 18, the combined disclosures of Kho et al and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound where the recited group FG1 is methyl.

Claims 1, 11, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al (US 2010/0295026).

Regarding claim 1, Tsuji et al discloses an organic light emitting device, i.e. an organic light emitting component (Figure 6):

    PNG
    media_image7.png
    305
    612
    media_image7.png
    Greyscale
.
The above device comprises a substrate (Figure 6 – layer 107), i.e. a carrier, a transparent electrode (Figure 6 – layer 105), i.e. a first electrode, and an organic electroluminescent (EL) layer (Figure 6 -layer 106) disposed on the substrate and a cathode (Figure 6 – layer 105), i.e. second electrode. From above, it is clear that the cathode is above the EL layer as recited in the present claims.
	The EL layer contains two (2) light emitting layers disclosed as emission layer A and emission layer B ([0046]). The EL layer contains three (3) types emission dopants, a blue-light emitting dopant, a green light emitting dopant and a red-light emitting dopant, such emission layer A contains two (2) types of emission dopants ([0099]), and emission layer B contains one type of emission dopant ([0099]). Thus, the disclosure of the reference encompasses an embodiment where in emission layer A contains a blue dopant, i.e. the claimed first organic emitter, and the emission layer B contains green and red dopants, i.e. the claimed second and third organic emitters. Thus, the reference discloses one layer comprising the recited first organic emitters and one layer comprising the second and third organic emitters as recited in the present claims. The blue, red, and green emitters are disclosed in Paragraph [0120] of the reference from which it is clear that the red emitters are molecules comprising ligands as recited in the present claims.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 11, Tsuji et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that between emission layers A and B a non-emitting intermediate layer is disposed, i.e. the claimed first interlayer ([0158]).

Regarding claim 15, Tsuji et al teaches all the claim limitations as set forth above.
Additionally, the reference discloses that the organic light emitting display device emits white light ([0065]). Furthermore, given that the reference only requires red, blue and green dopants, it is clear that the organic functional layer of the device include only there (3) different emitter consists of the first, second, and third organic emitters as recited in the present claims.
The reference does not explicitly disclose that the organic light emitting component offers a color rending index (CRI) greater than 90.  However, these limitations are inherent in the device disclosed by Tsuji et al because the device disclosed by the reference is identical in composition and structure to the organic light emitting component claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 19, Tsuji et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the intermediate layer controls the injection of carriers into the emission layer ([0159]). Accordingly, the reference discloses that this layer corresponds to an intermediate electrode as recited in the present claims.

Regarding claim 21, Tsuji et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the organic light emitting component offers a color rending index (CRI) greater than 90.  However, these limitations are inherent in the device disclosed by Tsuji et al because the device disclosed by the reference is identical in composition and structure to the organic light emitting component claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claims 8, 16, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al (US 2010/0295026) as applied to claims 1, 11, 15, 19, and 21 above, and in view of Nakayama et al (US 2006/0264625).

The discussion with respect to Tsuji et al as set forth in Paragraph 18 above is incorporated here by reference.
	
	Regarding claim 8, Tsuji et al teaches all the claim limitations as set forth above. However, the reference does not disclose the third organic emitters as recited in the present claim.
Nakayama discloses an organic light emitting device comprising the following phosphorescent materials (Abstract, [0009], Page 5 – (1-2), and Page 6 (1-12)):

    PNG
    media_image2.png
    268
    417
    media_image2.png
    Greyscale
or

    PNG
    media_image3.png
    205
    380
    media_image3.png
    Greyscale
.
In the above compound, the recited group Me is Pt, the recited group X is C-H, the recited groups FG7 and FG8 are methyl, i.e. a C1 alkyl, and the integers p and q are both two (2) or the recited groups FG7 and FG8 are furan, a 5-memebers heteroaryl, where one (1) ring atoms is O. In these compounds the recited integer p is zero (0) and therefore the compounds do not contain the substituent FG6 as required by the present claims. However, compounds (1-2) and (1-12) of the reference are but two embodiments, and attention is directed to Formula (1) ([0010]) which encompasses Compounds (1-2) and (1-12) of the reference, i.e.

    PNG
    media_image4.png
    178
    275
    media_image4.png
    Greyscale
.
In this compound, the ring B can possess an optional substituent ([0010]). Paragraph [0016]-[0017] disclose such optional substituents as including methyl, ethyl, etc. Accordingly, Compounds (1-2) and (1-12) of the reference can possess a substituent such as methyl or ethyl or ring B. Accordingly, the reference integer p in recited Formula (II) is one (1) and the recited group FG6 is methyl, ethyl, etc.
The reference does not disclose that on emission of light a charge transfer takes place from one of the ligand units of the disclosed compound to anode of the ligand units of the same compound and that the corresponding singlet-triplet splitting is small.  However, given that the reference discloses a compound encompassed by the present, it is the Examiner’s position that the compound of the reference necessarily possesses the property. 
Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The reference discloses that the platinum complex has superior heat stability, light emission characteristics and power efficiency ([0009]).
Given that both Tsuji et al and Nakayama are drawn to light emitting devices comprising electroluminescent material, and, given that Tsuji et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the platinum complex as taught by Nakayama, it would therefore have been obvious to one of ordinary skill in the art to include such complexes any of the red, green, or blue light emitters in the device disclosed by Tsuji et al with a reasonable expectation of success.

Regarding claim 16, the combined disclosures of Tsuji et al and Nakayama et al teach all the claim limitations as set forth above. As discussed above, Nakayama et al discloses a compound where there the two (2) FG8 and the two (2) FG7 groups are methyl. From the compound disclosed by the reference, it is clear that the compound meets conditions (b) of the claims, i.e. positions of these groups is identical.

Regarding claim 24, the combined disclosures of Tsuji et al and Nakayama et al teach all the claim limitations as set forth above. From the discussion above, it is clear that organic functional layer does not include further organic emitter as recited in the present claims.
Tsuji et al does not disclose that the organic light emitting component offers a color rendering index (CRI) greater than 90.  However, the combination of teachings from Tsuji et al et al and Nakayama et al have rendered obvious the instantly claimed device and organic emitters. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.  
Specific attention is directed to Pages 4-5 of the instant Specification which discloses that the third emitter having the small singlet-triplet splitting contributes to the ability to implement a CRI greater than 90 and such third emitters are given by compound disclosed in Figures 4-5 of the instant Specification. Figures 4 and 5 encompass compounds such as those disclosed by Nakayama et al. Accordingly, given that the combined disclosures of Tsuji et al and Nakayama et al disclose a device comprising a third emitter which is encompassed by Figures 4-5 of the instant Specification and which is disclosed as having a small single-triplet energy such that a CRI greater than 90 can be obtained, it is the Examiner’s position that the device obtained from the combined disclosures of Tsuji et al and Nakayama et al would necessarily possess the CRI recited in the present claims.

Regarding claim 25, the combined disclosures of Tsuji et al and Nakayama et al teach all the claim limitations as set forth above. As discussed above, Nakayama et al discloses a compound where the integer q is one (1) and the recited groups FG7 and FG8 are furan, i.e. a 5-membered heteroaryl in which one (1) ring atom is O.

Claims 9, 17-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al (US 2010/0295026) in view of Huo et al (US 2006/0134461).

The discussion with respect to Tsuji et al as set forth in Paragraph 18 above is incorporated here by reference.

Regarding claim 26, Tsuji et al teaches all the claim limitations as set forth above. However, the reference does not disclose the third organic emitters as recited in the present claim.
Huo discloses an electroluminescent device comprising a light-emitting layer containing the following electroluminescent compound, corresponding to recited formula (I) (Abstract and [0025] – (9)):

    PNG
    media_image5.png
    416
    529
    media_image5.png
    Greyscale
,

where the group M, corresponding to the recited group Me, is Pt ([0027]). The groups R1-R14 are H or a substituent ([0028]-[0029]). The reference discloses substituents as ethyl and methyl ([0044]). Thus, the recited groups FG1-FG4 are linear C1 or C2 alkyls and the recited integer o is [0-4] and the recited integer n is [0-3].  
The group E is given by ([0032]):

    PNG
    media_image6.png
    105
    95
    media_image6.png
    Greyscale
,
where R is a substituent ([0033]). As examples of substituents Paragraph [0044] of the reference discloses methyl or 4-butylphenyl. Paragraph [0044] of the reference further discloses that the substituents can be further substituted. Thus, the reference discloses methyl substituted by 4-butylphenyl and therefore the reference discloses LE1 of claims. It is noted that for group LE1, the recited integer l is one (1), the recited integer m is one (1), and the recited group FG1 is t-butyl, a branched C4 alkyl. The reference discloses that a device comprising the disclosed compound has improved efficiency, stability, manufacturability and spectral characteristics ([0012]).
The reference does not disclose that on emission of light a charge transfer takes place from one of the ligand units of the disclosed compound to anode of the ligand units of the same compound and that the corresponding singlet-triplet splitting is small.  However, given that the reference discloses a compound encompassed by the present, it is the Examiner’s position that the compound of the reference necessarily possesses the property. 
Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Given that both Tsuji et al and Huo et al are drawn to organic electroluminescent devices comprising electrodes and a light emitting layers comprising platinum organometallic complexes, in light of the particular advantages provided by the use and control of the platinum organometallic complex in the light emitting layer as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to include such platinum organometallic complexes in the red emitter of the device  disclosed by Tsuji et al with a reasonable expectation of success.

Regarding claim 9, the combined disclosures of Tsuji et al and Huo et al teach all the claim limitations as set forth above. As discussed above, Huo et al discloses a compound where there are four (4) recited groups FG3 and four (4) recited groups FG4, where all the FG3 and FG4 groups are methyl. Thus, the reference discloses a compound meeting condition (c) of the claim.

Regarding claim 17, the combined disclosures of Tsuji et al and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound encompassed by recited Formula (I).

Regarding claim 18, the combined disclosures of Tsuji et al and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound where the recited group FG1 is methyl.

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 103 rejections as set forth in the previous Office Action are hereby withdrawn.

Regarding the 35 U.S.C. 112 (a) rejections, Applicants argue that the present application discloses that the third emitters emit the red spectral region and include a molecule having at least one ligand having ligand units, as disclosed at p. 3, l. 25 to p. 4, l. 2, i.e.

“[t]he organic functional layer structure includes first organic emitters that emit in the blue spectral region, second organic emitters that emit in the green spectral region and third organic emitters that emit in the red spectral region. The third organic emitters have the property that), on emission of light, a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place, which is referred to as intra-ligand charge transfer (ILCT) and which leads to a small singlet-triplet splitting of the molecule”.

However, as discussed in Paragraph 1 of the Examiner’s Answer mailed on 2/18/2022, it should be noted that this section of the Specification discloses the following regarding the third red emitters:
“[T]he third organic emitters have the property that), on emission of light, a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place, which is referred to as intra-ligand charge transfer (ILCT) and which leads to a small singlet-triplet splitting of the molecule (emphasis added”.

From this disclosure in Specification, it is clear that the third (red) emitters are not simply any red emitters, but rather the red emitters possessing a specific property, i.e. a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place and which leads to a small singlet-triplet splitting of the molecule.  That is, the disclosure of the ligand units of the third emitters is not separate from the intra-ligand transfer and the singlet –triplet splitting of the molecule. Accordingly, in light of the disclosure in the Specification of the third (red) emitters, the Examiner’s position remains that there is no support to recite the third emitter as currently recited in claim 1.
Furthermore, while this section of the instant Specification establishes that the third (red) emitters have at least one ligand having ligand units, the disclosure in this section of the instant Specification is not limited simply to this description. This section of the instant Specification does not disclose that the properties are part of one embodiment or optional. Rather, this section of instant Specification discloses the specific types of third (red) emitters that are contemplated, i.e. one possessing intra-ligand transfer and a small singlet–triplet splitting. In other word, the disclosure of the ligand units of the third (red) emitters is not separate from the intra-ligand transfer and the singlet-triplet splitting of the third (red) emitters disclosed on Page 3 Line 25 to Page 4 Line 2. Accordingly, in light of the disclosure in the Specification of the third (red) emitters, the Examiner’s position remains that there is no support to recite the third emitter as recited in claim 1.

As evidence supporting their position regarding the third red emitters, Applicants point to p. 30 ll. 21-26 of the instant Specification describing the third emitters in the working examples of Figure 4, i.e.

“[F]IG. 4 shows working examples of the third emitter of the organic light-emitting component 10, where the third emitter may be a compound of the formula I or Ia. The third organic emitter has a central metal ion and a ligand bonded to the metal ion at four coordination sites. The ligand has five ligand units LE1, LE2, LE3, LE4 and LE5 (emphasis added).”,

as well as p. 34 ll. 17-22 of the instant Specification disclose the following regarding Figure 5, i.e.
“[F]IG. 5 shows a working example of the third organic emitter of the organic light-emitting component 10, where the third emitter may be a compound of the formula Il. The third organic emitter has a central metal ion and at least one ligand. The ligand has, for example, three ligand units LE6, LE7 and LE8. LE3, LE4 and LE5.”

However, it is noted these sections of the Specification are drawn to specific red emitters, i.e. those disclosed in Figure 4 and 5 of the instant Specification. The emitters in Figure 4 and 5 having the following structures:

    PNG
    media_image8.png
    419
    773
    media_image8.png
    Greyscale

and

    PNG
    media_image9.png
    303
    438
    media_image9.png
    Greyscale
, 
Respectively. These structures are specific red emitters and are narrower in scope than the broadly recited red emitters in claim 1. 

Regarding claims 11, 15, 19, and 21, claims 15 and 21 further limit the organic light emitting component to one that has a CRI index greater than 90, and Applicants point to p. 2, ll. 12-27 of the instant Specification and argue that the instant Specification discloses that the above-mentioned problems, i.e. that disclosed on p. 2 ll. 12-17 of the instant Specification. However, it is noted that the disclosure on p. 2, ll. 12-27 of the instant Specification is disclose the following:
	“[K]nown OLEDs having a CRI greater than 90 regularly have more than three
emitter layers, for example five. More particularly, additional emitter layers are formed, which ensure the additional emission in the individual wavelength ranges. However, the additional emitter layers can contribute to lowering of the efficiency of the OLED. For example, an OLED having a CRI of 93 may have five emitter layers each including one emitter and have only a low efficiency of, for example, 23 Im/W. The additional emitter layers may also contribute to producibility of the corresponding OLED only in a relatively complex manner and therefore at relatively high cost compared to an OLED having two or three emitter layers. For example, the production of LEDs of such complicated structure may require a laboratory with a cluster tool or the use of additional sources for several materials in an inline system.”.
	and a fair reading of this section of the instant Specification reveals that this is background information regarding known OLEDs obtaining a CRI greater than 90. That is, this section of the instant Specification does not address the limitations recited in claim 1 drawn to the third red emitters. 

Applicants further point to the third red emitters and the CRI as disclosed on p. 4 ll. 28-30 of the instant Specification, i.e.
	“The particularly high CRI is implemented, for example, by virtue of the third emitter being an emitter that phosphoresces in the red spectral region. For example, the third emitter is an emitter that phosphoresces in the deep red spectral region.
However, it is noted that as discussed in Paragraph 7 of Examiner’s Answer, p. 4 l. 28 to p. 5 l. 3 of the instant Specification discloses the following regarding the third (red) emitters:
“The particularly high CRI is implemented, for example, by virtue of the third emitter being an emitter that phosphoresces in the red spectral region. For example, the third emitter is an emitter that phosphoresces in the deep red spectral region. The third emitter exhibits, for example, at room temperature, both a deep red emission from the triplet state and a higher-energy emission band which results from the thermally activated population of a higher-lying singlet state”.
Thus, this section of the Specification discloses subject matter drawn to the CRI as obtained by an emitter that phosphoresces in the red spectral region. This section of the Specification does not disclose specific red emitters, but rather red emitters in general. That is, this section of the Specification does not disclose the specific limitations drawn to the third (red) emitters possessing at least one ligand having ligand units as recited in claim 1. Rather, this section of the Specification generically encompasses red emitters. Red emitters can be phosphorescing organometallic complexes, small molecules, or polymers. Small molecules and polymers emitting in the red spectral region do not necessarily possess at least one ligand having ligand units, as such the Specification at p. 4 l. 28 to p. 5 l. does not proffer support for the third (red) emitters as recited in claim 1.

Applicants argue that instant claims 15 and 21 recite such an organic light emitting components that “offers a color rendering index (CRI) greater than 90” with an “organic functional layer structure [that] comprises one layer comprising the second organic emitters and the third organic emitters,” where the “third organic emitters [] emit in the red spectral region,” as disclosed in the Applicant’s Specification and for this reason, a person of ordinary skill in the art would find present claims 15 and 21 supported by Applicant’s Specification as originally filed. However, the issue at hand is not whether the subject matter recited in claims 15 and 21 is supported by the instant Specification. Rather, the issue at hand is whether the subject matter drawn to the red emitters as recited in instant claim 1 as supported in the instant Specification as originally filed.  As discussed in Paragraph 6 of the Examiner’s Answer:
“[t]he issue at hand is not the narrowing of the scope of claims 15 and 21, but rather that these claims are necessarily subject to a rejection under 35 U.S.C. 112(a) for the same reason as claim 1. Dependent claims are independent claims written in a type of short-hand. By depending from an independent claim, dependent claims necessarily possess the limitations of the parent claim or independent claim. In the instant case, while claims 15 and 21 recite additional subject matter, these claims also tacitly recite the limitations of the parent claim, i.e. claim 1. Thus, given that claim 1 was rejected under 35 U.S.C. 112(a) it follows that claims depending from claim 1 are also subject to the same issues under 35 U.S.C. 112(a).”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767